Title: From John Adams to Peter Force, 10 June 1825
From: Adams, John
To: Force, Peter


				
					Mr Force
					Washington 10 June 1825—
				
				I recieved the enclosed extract this morning from the North. The Source from whence it comes is as Mr DeGrand would say “first rate.” Dr. Waterhouse is a well known  character in Massachusetts and so staunch a Republican that any thing concerning him would be gratifying to that party—Concerning the truth of the suggestion I know nothing. Whether true or false however this indirect notice of the Dr himself would be gratifying to many of your Northern Readers—and in either case would be of no injury to any one. It is a mere rumour and as such I send it you to do what you please with it—Burn this—Yrs &c
				
					J. Adams—
				
				
			